Fourth Court of Appeals
                                          San Antonio, Texas
                                    MEMORANDUM OPINION
                                              No. 04-16-00783-CR

                                         IN RE Adam GONZALES

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 8, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on December 2, 2016, alleging the trial

court had failed to rule on his motions for post-conviction DNA testing and for appointment of

counsel in connection with his request for DNA testing. See TEX. CODE CRIM. PROC. ANN. art.

64.01 (West Supp. 2016). On January 24, 2017, Respondent, the Honorable N. Keith Williams,

ruled on relator’s motion and signed an order finding that, based on the State’s response, the

evidence no longer exists and denying the motion for testing. See id. art. 64.01(c) (right to

appointment of counsel is dependent on trial court’s finding that “reasonable grounds” exist for

DNA testing motion). A copy of the order was filed in this court on January 24, 2017. Therefore,




1
 This proceeding arises out of Cause No. A02-136, styled State v. Adam Gonzales, in the 216th Judicial District Court,
Kerr County, Texas, the Honorable N. Keith Williams presiding.
                                                                                04-16-00783-CR


the issue raised by the Relator in this mandamus proceeding has become moot. Accordingly, this

original mandamus proceeding is dismissed as moot.

                                               PER CURIAM

DO NOT PUBLISH




                                             -2-